Citation Nr: 1619491	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-36 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome (CTS) and/or due to an undiagnosed illness.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and/or due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1975 to March 1979 and from July 1979 to January 1994, including service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011 and April 2014 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's in-service bilateral chondromalacia patella with knee pain cannot be satisfactorily disassociated from his current bilateral knee disability.  

2.  The Veteran has bilateral CTS which had its onset during service.  

3.  The Veteran has a current gastrointestinal disorder manifested by gas, bloating, heartburn and regurgitation, which was first shown in service.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, a bilateral knee disability was incurred in, or is otherwise related to service.  38 U.S.C.A. § § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Bilateral CTS was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  A gastrointestinal disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) . 

As the Board is granting the full benefit sought on appeal by the Veteran, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran seeks service connection for a bilateral knee disability, CTS (also previously claimed as a bilateral wrist disability), and a gastrointestinal disorder, claimed as GERD.  In multiple statements submitted throughout the course of this appeal, the Veteran has credibly reported that his knee symptoms, CTS, and GERD symptoms began in service and have continued since service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  

As the Veteran's bilateral knee disability, bilateral CTS and gastrointestinal disorders have been attributed to known clinical diagnoses, service connection on a presumptive basis pursuant to 38 C.F.R. § 3.317 is not applicable in this case.  

Regarding the claim of service connection for a bilateral knee disability, the Veteran's service treatment records (STRs) show a diagnosis of chondromalacia patella in October 1981.  In August 1992 the Veteran complained of knee pain from a road march, running, and walking.  In September 1992, November 1992, and January 1993, he was treated for and diagnosed with patellofemoral pain.  In April 1993, the Veteran complained of knee pain from a road march.  In May 1993 and August 1993, the Veteran was diagnosed with patellofemoral pain.  

The STRs confirm that the Veteran first reported knee pain in service, and consistently sought treatment for knee pain throughout service.  

Likewise, post-service records show that the Veteran continued to report knee pain shortly after discharge from service.  A VA general medical examination in March 1994 shows that the Veteran was diagnosed with polyarthralgia involving the knees.  

Other post service medical records include a July 2006 medical record that indicates diagnoses of various conditions, including chronic knee pain, that the physician opined resulted from the Veteran's PTSD.  A January 2008 medical statement from the Veteran's private family physician indicates that the Veteran s knee pain began during his service in October 1981 and notes treatment for chondromalacia patella in October 1981, December 1990, and January 1992.   An x ray examination of the knees in December 2007 was normal.  There was no clear diagnosis at that time, but physician indicated that the Veteran did, in fact, suffer from chronic knee pain associated with overuse.  

A VA joints examination in March 2009 indicates that the Veteran was diagnosed with minimal degenerative joint disease of the knees consistent with the natural aging process.  The examiner opined that since there were no objective findings of a continuity of care or chronicity of the condition, the Veteran's bilateral knee disability was not related to his service.  

The Veteran was afforded a VA Gulf War examination in August 2011.  The examiner diagnosed chondromalacia since 1993, and noted a June 2010 diagnostic of arthralgia.  The Veteran's knee flexion was limited to 130 degrees, bilaterally (10 degrees from normal which is 140 degrees).  

The examiner concluded that the Veteran did not have a presumptive undiagnosed Gulf War illness with respect to his knees because he had bilateral chondromalacia patella which met the criteria for a disease with a clear and specific etiology and diagnosis, and which occurred secondary to repetitive flexion of the knees.  

A VA examiner in May 2014 reviewed the record and opined that the Veteran's degenerative joint disease (DJD) of the knees (diagnosed after service in 2009) was not related to the in-service chondromalacia and patellofemoral syndrome because DJD is a degenerative process in the bony joint spaces while patellofemoral syndrome and chondromalacia involve the underside of the patella and softening of the cartilage surrounding the joint region.  

Although the May 2014 examiner provided a sound medical basis for distinguishing between a bony process (the DJD) and cartilage process (chondromalacia patella or patellofemoral syndrome), the examiner did not specifically attribute the Veteran's bilateral knee pain to one or the other process.  Moreover, the examiner did not state that the DJD replaced the chondromalacia patella/patellofemoral syndrome or that the Veteran no longer had chondromalacia patella or patellofemoral syndrome.  The fact remains that the Veteran has pain in his knees, which very clearly had its onset during service.  The Veteran was treated on several occasions for knee pain in service, and continued to have knee pain after service.  

While the Veteran developed arthritis at some point after service due to the aging process, the examiner did not indicate that the Veteran's current knee pain was solely due to the arthritis and not the patellofemoral syndrome or chondromalacia patella.  In other words, the development of DJD does not necessarily mean that the Veteran no longer has pain due to chondromalacia or patellofemoral syndrome.  Significantly, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, no medical professional has attributed the Veteran's knee pain solely to his arthritis.  

Moreover, although the Veteran now has a separate diagnosis of arthritis which had its onset many years following discharge from service, the record reflects his other knee diagnoses were also present during the pendency of this appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, the Veteran has a current diagnosis of chondromalacia patella/patellofemoral syndrome even though he also has a diagnosis of DJD.  

Based on the foregoing, the Board finds that the criteria for service connection for a bilateral knee disability are met in this case.  There are objective findings in the STRs showing the onset of bilateral knee pain in service along with the diagnoses of patellofemoral syndrome and chondromalacia patella in service.  Secondly, there is a current disability of bilateral knee arthralgia/chondromalacia patella/patellofemoral syndrome; and, lastly, there is credible evidence of bilateral knee pain since service.  Finally, while the Veteran has a recent diagnosis of bilateral DJD of the knees which is medically unrelated to the Veteran's in-service knee pain, no medical professional has stated that the DJD replaced the chondromalacia patella/patellofemoral syndrome or that the Veteran's current knee pain is solely attributable to the current DJD of the knees.  Thus, the Board must resolve all doubt in the Veteran's favor and find that the Veteran's current knee pain is attributable to his chondromalacia patella/patellofemoral syndrome which had its onset during service, and service connection is therefore warranted for a bilateral knee disability.  

Regarding the claim of service connection for a bilateral wrist disability, the Veteran's STRs include an August 1992 treatment record showing complaints of wrist pain.  In July 1993, the Veteran was diagnosed with CTS.  

Naval hospital records dated in June 2002 and October 2005 indicate a diagnosis of bilateral CTS, right greater than left.  Records dated in January 2006 and November 2006 also show a diagnosis of CTS.  A July 2006 private medical records also includes a diagnosis of CTS.  

In a March 2008 lay statement, the Veteran's wife recalled that the Veteran had CTS in service.

A VA joints examiner opined in March 2009 that the Veteran's mild bilateral CTS was not related to service because there were no objective findings of a continuity of care or chronicity of condition.  

The Gulf War examiner in August 2011 indicated a diagnosis of CTS based, in part, on 2005 nerve conduction studies suggestive of bilateral CTS, right greater than left.  The examiner concluded that the Veteran did not have a presumptive undiagnosed Gulf War illness with respect to his bilateral wrists because he had bilateral CTS which met the criteria for a disease with a clear and specific etiology and diagnosis.  

Finally, a VA examiner in May 2014 opined that the Veteran's bilateral CTS was at least as likely than not incurred in, or is due to, service including treatment for complaints of wrist pain from carrying a ruck sack in August 1992 and the diagnosis of CTS in July 1993.  

In summary, the evidence in this case shows that the Veteran has a current diagnosis of bilateral CTS based on objective nerve conduction studies, he had a diagnosis of bilateral CTS in service, and he has credibly reported bilateral hand and wrist pain with numbness and tingling since service.  

Although the VA examiner in March 2009 opined that there was no continuity of care or chronicity since service, the Board finds more probative the Veteran's statements of continuity of symptoms since service, particularly given the medical opinion weighing in favor of the claim provided by the examiner in May 2014.  Significantly, a lack of continuity of care does not mean that the Veteran was not experiencing CTS symptoms during that time period.  Accordingly, the criteria for service connection for bilateral CTS are met and service connection for bilateral CTS is warranted.  

Regarding the Veteran's claim for a gastrointestinal disorder, the STRs dated in June 1986 and December 1990 indicate a diagnosis of esophagitis reflux.  On VA general medical examination in March 1994 the Veteran was diagnosed with a history of abdominal cramping.  Post service medical records dated in September 2006 indicate diagnoses of esophagitis chronic reflux and esophageal reflux.  Records dated in March 2007 and May 2007 indicate diagnoses of GERD and gastritis.  A January 2008 private medical statement notes that the Veteran was prescribed NSAIDs for osteoarthritis of his service connected right hip and sacroiliac joint dysfunction which caused esophageal reflux symptoms.  He was diagnosed with esophagitis and chronic reflux, and was being treated with Omeprazole for the GERD symptoms.  In February 2008 he was diagnosed with persistent acid regurgitation and epigastric pain.  A March 2008 report indicates treatment for and a diagnosis of epigastric pain and acid regurgitation.  

In a March 2008 lay statement, the Veteran's wife recalled that the Veteran had reflux problems and gas in service and since service.  

Records dated in April 2008 indicate diagnoses of GERD and gastritis.  

A VA joints examiner in March 2009 opined that, despite his subjective complaints, there were no objective findings on clinical exam to support a diagnosis of reflux esophagitis.  

The August 2011 Gulf War examiner noted episodic regurgitation, heartburn, episodic nausea and vomiting and episodic dysphagia.  He was treated at that time with Rabeprazole, and refrained from eating trigger foods such as watermelon, tomatoes and other red foods.  The examiner concluded that the Veteran did not have a presumptive undiagnosed Gulf War illness with respect to his gastrointestinal condition because he had GERD which met the criteria for a disease with a clear and specific etiology and diagnosis.  

In a May 2014 opinion, a VA examiner opined that the Veteran's in-service reflux esophagitis (June 1986 & December 1990) resolved and there was insufficient evidence to warrant or confirm a current diagnosis of GERD despite subjective symptoms.  Thus, the May 2014 examiner indicated that no condition is diagnosed.  

When all of the evidence of record is reviewed together, the Board finds that the evidence for and against service connection for a gastrointestinal disorder is in equipoise; that is, the evidence demonstrating that the Veteran does not have a current gastrointestinal disorder that had its onset during service is equally weighted against the evidence demonstrating the presence of the condition since service.  The evidence in support of the Veteran's claim includes the STRs indicating the onset of symptoms such as heartburn, regurgitation, gas and bloating; plus, the Veteran's credible reports of symptoms since service and the need for regular use of acid reducing medications to control his symptoms, as well as the August 2011 VA examiner's finding of a current gastrointestinal disorder treated with acid reducing medication.  

Weighing against the Veteran's claim are the March 2009 and May 2014 VA examiners' opinions that the Veteran does not have a current diagnosis of GERD.  Significantly, the finding of no diagnosis was made based on a lack of clinical findings on examination, but the Veteran has credibly reported that he must take acid reducing medications such as Nexium, Omeprazole and the like in order to control his symptoms.  Thus, without these medications, the record shows that the symptoms would likely be present on examination.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran has a gastrointestinal disorder necessitating acid reducing medications and change in diet due to symptoms such as heartburn, excess gas and bloating, dysphagia, and regurgitation, which had its onset during service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a gastrointestinal disorder is warranted.  


ORDER

Service connection for a bilateral knee disability is granted.  

Service connection for bilateral CTS is granted.  

Service connection for GERD is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


